DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on November 6, 2019. Claims 1-5 are pending for examination.

Information Disclosure Statement
The IDSs filed on 11/06/2019 and 3/12/2021 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Comparing the claims of the current application with reference application as follows:

Reference Application
Current Application
1. A precise predictive maintenance method of a driver used for various facilities, the method comprising: 

a first base information collecting step (S10) of dividing change information of an energy magnitude depending on a measured time in a normal driving state of the driver into a peak period and a constant speed period, setting and extracting a largest energy magnitude in the peak period as a peak value, and a last energy value in the constant speed period as a constant speed value, in which the change information of the energy magnitude of the 

collecting slope information for the constant speed value between the drive periods by connecting the constant speed value in the drive period and the constant speed value in another repeated drive period to each other; a second base information collecting step (S20) of collecting the slope information for the constant speed value between the drive periods by connecting the constant speed value in the drive period and the constant speed value in another repeated drive period in a driving state of the driver before a failure of the driver occurs; a setting step (S30) of setting an alarm slope value for the constant speed value between the drive periods based on the slope information collected in the base information collecting steps (S10 and S20); and a detecting step (S40) of detecting, in a case where an average slope value for the 

 




   2. The precise predictive maintenance method of a driver of claim 1, 
wherein in the first base information collecting step (S10), the slope information for the peak value between the drive periods is collected by connecting the peak value in the drive period and the peak value in another 

 in the second base information collecting step (S20), the slope information for the peak value between the drive periods is collected by connecting the peak value in the drive period and the peak value in another repeated drive period to each other in the driving state of the driver before the failure of the driver occurs,
 in the setting step (S30), the alarm slope value for the peak value between the drive periods is set based on the slope information collected in the base information collecting steps, and 
in the detecting step (S40), in the case where the average slope value for the peak value between the drive periods measured at the unit time interval set in the real-time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case is detected as the abnormal state of the driver, 

and the unit time is set as a time including two or more drive periods.


a first base information collecting step (S 10) of dividing change information of an energy magnitude depending on a measured time in a normal driving state of the driver into a peak period and a constant speed period, setting and extracting a largest energy magnitude in the peak period as a peak value, and a last energy value in the constant speed period as a constant speed value, in which the change information of the energy magnitude of the 



























as energy measured through the driver, any one of current consumed for driving of the driver, vibration generated when the driver is driven, noise generated when the driver is driven, a frequency of supply power of the driver, and a temperature, a humidity, and a pressure of the driver when the driver is driven is selected and used




collecting slope information for the peak value between the drive periods by connecting the peak value in the drive period 

a second base information collecting step (S20) of collecting the slope information for the peak value between the drive periods by connecting the peak value in the drive period and the peak value in another repeated drive period in a driving state of the driver before a failure of the driver occurs; 

a setting step (S30) of setting an alarm slope value for the peak value between the drive periods based on the slope information collected in the base information collecting steps (S10 and S20); and 
a detecting step (S40) of detecting, in a case where an average slope value for the peak value between the drive periods measured at a unit time interval set in a real- time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case as an abnormal state of the driver, 

wherein the unit time is set as a time including two or more drive periods.




collecting slope information for the constant speed value between the drive periods by connecting the constant speed value in the drive period and the constant speed value in 
another repeated drive period to each other; 



a second base information collecting step (S20) of collecting the slope information for the constant speed value between the drive periods by connecting the constant speed value in the drive period and the constant speed value in another repeated drive period in a driving state of the driver before a failure of the driver occurs; 

a setting step (S30) of setting an alarm slope value for the constant speed value between the drive periods based on the slope information collected in the base information collecting steps (S10 and S20); and 

a detecting step (S40) of detecting, in a case where an average slope value for the constant speed value between the drive periods measured at a unit time interval set in a real-time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case as an abnormal state of the driver, 
wherein the unit time is set as a time including two or more drive periods,  


wherein in the first base information collecting step (S10), the slope information for the constant speed value between the drive periods is collected by connecting the constant speed value in the drive period and the constant speed value in another repeated drive period to each other in the normal driving state of the driver, 

in the second base information collecting step (S20), the slope information for the constant speed value between the drive periods is collected by connecting the constant speed value in the drive period and the constant speed value in another repeated drive period to each other in the driving state of the driver before the failure of the driver occurs,

 in the setting step (S30), the alarm slope value for the constant speed value between the drive periods is set based on the slope information collected in the base information collecting steps, and 

in the detecting step (S40), in the case where the average slope value for the constant speed value between the drive periods measured at the unit time interval set in the real-time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case is detected as the abnormal state of the driver, and 
the unit time is set as a time including two or more drive periods.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for current as energy measured, does not reasonably provide enablement for other parameters such as vibration, noise, frequency, temperature, humidity and pressure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 1 recites “change information of an energy magnitude depending on a measured time in a normal driving state of the driver into a peak period and a constant speed period, setting any one of current consumed for driving of the driver, vibration generated when the driver is driven, noise generated when the driver is driven, a frequency of supply power of the driver, and a temperature, a humidity, and a pressure of the driver when the driver is driven is selected and used.”. Even though the current energy may go through such phases of peak period and constant speed period and can be used for detecting abnormal state, one of the ordinary skill in the art does not understand how energy measured for the other parameters will behave during periods of peak or constant speed for a normal or abnormal driver for the purpose of detecting abnormalities.
Claims 2-5 are also rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2017/010821, See translation in corresponding US 10,732,619) in view of Takata et al. (Takata: US 2014/0219071).
Regarding Claim 1, Lee teaches a precise predictive maintenance method of a driver used for various facilities, the method comprising: 
a first base information collecting step (S 10) of dividing change information of an energy magnitude depending on a measured time in a normal driving state of the driver into a peak period and a constant speed period, setting and extracting a largest energy magnitude in the peak period as a peak value, and a last energy value in the constant speed period as a constant speed value, in which the change information of the energy magnitude of the driver depending on a time is formed by repeating a drive period including the peak value and the constant speed value, and collecting slope information for the peak value between the drive periods by connecting the peak value in the drive period and the peak value in another repeated drive period to each other; (Fig. 3b, Fig. 3c and Fig. 5, peak, constant speed and Col. 10 lines 29-60: a peak point of the current value and a constant-speed point …the current trend line being formed by connecting points to each other corresponding to the peak currents or the average currents on a plurality of operating sections (cycles) indicated in a time sequence.  ), and 
 a second base information collecting step (S20) of collecting the slope information for the peak value between the drive periods by connecting the peak value in the drive period and the peak value in another repeated drive period in a driving state of the driver before a failure of the driver occurs (Col. 10 lines 29-60: a peak point of the current value and a constant-speed point …the current trend line being formed by connecting points to each other corresponding to the peak currents on a plurality of operating sections (cycles) indicated in a time sequence.); 

as energy measured through the driver, any one of current consumed for driving of the driver (Fig. 3a-3d, current value), vibration generated when the driver is driven, noise generated when the driver is driven, a frequency of supply power of the driver, and a temperature, a humidity, and a pressure of the driver when the driver is driven is selected and used.
Lee does not explicitly disclose a setting step (S30) of setting an alarm slope value for the peak value between the drive periods based on the slope information collected in the base information collecting steps (S10 and S20); and  a detecting step (S40) of detecting, in a case where an average slope value for the peak value between the drive periods measured at a unit time interval set in a real- time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case as an abnormal state of the driver, wherein the unit time is set as a time including two or more drive periods.
However, Takata teaches a failure prediction method (abstracts) by detecting vibration, current (Fig. 1). Takata further teaches detecting the maximum values i.e. peak values and calculating the change rate i.e. slope (Fig. 3, steps SB2 and SB4, para 34 and 37-38).
a setting step (S30) of setting an alarm slope value for the peak value between the drive periods based on the slope information collected in the base information collecting steps (S10 and S20) (para 38, reference values Dm, Dc and para 42, reference values are percentages i.e. based on the previous measurement collections); and
 a detecting step (S40) of detecting, in a case where an average slope value for the peak value between the drive periods measured at a unit time interval set in a real- time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case as an abnormal state of the driver, wherein the unit time is set as a time including two or more drive para 39, when vibration change rate .DELTA.m is judged by the first diagnosis to be larger than the vibration reference value Dm (.DELTA.m.gtoreq.Dm), or when current change rate .DELTA.c is judged by the second diagnosis to be larger than the current reference value Dc (.DELTA.c.gtoreq.Dc) or when time change rate .DELTA.t is judged by the third diagnosis to be larger than the time reference value Dt (.DELTA.t.gtoreq.Dt), the failure prediction part 20 judges that a failure has been predicted in a monitoring target device or a sign of a failure has been detected in the monitoring target device) and 
as energy measured through the driver, any one of current consumed for driving of the driver, vibration generated when the driver is driven (Fig. 10, 5, 7), noise generated when the driver is driven, a frequency of supply power of the driver, and a temperature (Fig. 10, 9), a humidity, and a pressure of the driver when the driver is driven is selected and used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takata in order to perform failure prediction with high accuracy (Takata: para 9).

Regarding Claim 3, the combination of Lee and Takata teaches the precise predictive maintenance method of a driver of claim 1, wherein as the drive period, the repeated drive period is extracted by setting a point where the energy value of the driver exceeds and is more than a set offset value as a start point and setting a point where the energy value of the driver is less than the offset value as an end point and setting a period between the start point and the end point as the drive period (Lee: Col. 6 lines 31-44: the length between a starting point where the current value of the driving unit 10 increases equal to or greater than a reference value and an end point where the current value reaches less than the reference value), or the change information of the energy 

Regarding Claim 4, the combination of Lee and Takata teaches the precise predictive maintenance method of a driver of claim 1, wherein in the first base information collecting step (S10), information on each of the peak value and the constant speed value is collected in the change information of the energy magnitude depending on the time measured in the normal driving state of the driver (Lee; Fig. 3a-d, and Col. 6 lines 26030: measurements in a normal state), 
in the second base information collecting step (S20), the information on each of the peak value and the constant speed value is collected in the change information of the energy magnitude depending on the time measured in the driving state of the driver before the failure of the driver occurs (Lee; Fig. 3a-d, and Col. 6 lines 26030: measurements in a normal state i.e. before failure as well as abnormal state), 
in the setting step (S30), each of an alarm upper limit value and an alarm lower limit value for the peak value and the constant speed value is set based on the information collected in the base information collecting steps (S10 and S20), and in the detecting step (S40), when the peak value or the constant speed value exceeds the alarm upper limit value of the peak value or the constant speed value set in the setting step (S30) or is less than the alarm lower limit value in the change information of the energy magnitude depending on the time measured in the real-time driving state of the driver, the driver is detected to be as the abnormal state (Takata: Fig. 4-5 and para 42, the vibration reference value Dm is made to be 10% and 20%. Then, it may be diagnosed as: when .DELTA.m.gtoreq.20%, a failure prediction state in which a failure is predicted; when 20%>.DELTA.m.gtoreq.10%, a failure sign state; and when 10%>.DELTA.m, a normal state ).

Allowable Subject Matter
Claims 2 and 5 would be allowable if they overcome double patenting rejections and 112 rejections set forth above and provided that the amendments would not raise statutory double patenting issues.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687